Case 1:20-cr-00055-KMW

Federal Defenders
OF NEW YORK, INC.

Document 11 Filed 03/06/20 Page 1 of 1

Southern District

52 Duane Street-10th Floor, New York, N'Y 10007

Tel: (212) 417-8700 Fax: (212) 571-0392

 

Devid & Patton

Executive Director
ened sl sharney-in-C hie?

Southern Diseriee of New York
Jennifer £. Brews

Auomey-in-Charge

March 6, 2020

 

 

 

Honorable Kimba M. Wood DOCUMENT

United States District Judge ELECTRONICALLY FILED |}
Southern District of New York DOC #:

500 Pearl Street . / -~

New York, NY 10007 DATE FILED: 3

 

 

 

 

Re: United States v. Devin Amill, 20 Cr. 55 (KMW)

EMO ENDORSED

Dear Judge Wood:

I write to request a temporary travel authorization for my client, Devin Amill. I have
conferred with Mr. Amill’s Pretrial Services Officer, Dominique Jackson, and with Assistant U.S.
Attorney Ni Qian. Pretrial Services takes no position on this request, so long as the Court grants
approval, and asks only that Mr. Amill report to Pretrial the day before his trip to discuss his
arrangements. The Government does not object to this request, so long as Mr. Amill meets with
Officer Jackson as she has requested.

Mr. Amill was first arrested and presented on November 21, 2019. He was released that
night on a $50,000 personal recognizance bond with conditions including travel restricted to the
Southern and Eastern Districts of the New York, and the Eastern District of Pennsylvania. Now,
Mr. Amill wishes to visit his cousin, who is recovering from a serious car accident, in Florida
from March 11 to March 15, 2020. He would travel by plane and stay in a hotel in Orlando. If
this request is granted, he will meet with Officer Jackson on March 10, 2020 and provide her
with the specific details of his travel and lodging.

Gronred .

Kw

Thank you for your consideration of this request.

Respectfully submitted,

/s/ Ariel Werner

Ariel Werner

Assistant Federal Defender
212.417.8770

ariel _werner@fd.org

a 3- 6 ms Zo
SO ORDERED, N.Y., N.¥.
ce: Ni Qian, Assistant U.S. Attorney | / 5
Dominique Jackson, Pretrial Services Officer . KIMBAM. WOOD

U.S.D.J.
